7
                                               .1

                                               i'


                                               r,44                                         07/21/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 21-0048


                                       OP 21-0048                        C   7   fry"71

                                                                         1          60111
                                                                                       ,



ZANE AARON TENOLD,                                                        JUL 2 0 2021
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
              Petitioner,                                                State of Montana



       v.                                                           ORDER

 WARDEN JIM SALMONSEN,

              Respondent.


       Zane Aaron Tenold represents himself and has filed a petition for rehearing,
pursuant to M.R. App. P. 20(1)(a)(i) and (iii), ofthis Court's April 27,2021 Order denying
his petition for habeas corpus relief because the Department of Corrections (DOC) had
since correctly calculated his sentence allowing for an additional credit of 73 days toward
his first sentence.
       Tenold now argues that he is due additional credit—time while on probation—
toward his sentence. Tenold points to a 2010 Judgment from the Ravalli County District
Court and this language: "The Defendant shall receive credit for time served on probation
from September 5,2017,to January 30,2010,the date of arrest for his violation." He states
that this credit should also be applied and that his sentence calculations are incorrect for
his other two sentences.
       This Court did not overlook a material fact, and the April 27, 2021 Order does not
conflict with Montana law. Any credit for time on probation or street time applies only
once to a sentence. Section 46-18-203(7)(b), MCA (2005). That credit cannot be carried
forward to apply to other sentences imposed upon revocation. Here, Tenold violated his
probationary term in 2010. The District Court revoked Tenold's 2007 deferred imposition
of sentence for two, 2006 offenses and imposed two, concurrent ten-year commitments to
the DOC with all tirne suspended. The District Court ensured that Tenold would receive
credit from September 5, 2007 through January 30, 2010, because of his good behavior
while on probation prior to his violation. (Emphasis added.) The DOC Montana State
Prison Records Department would have applied that probationary credit to Tenold's
sentence in 2010 when it calculated his sentence upon revocation.               The Records
Department calculates sentences based upon what is in the written judgment. We point out
that the District Court revoked Tenold's sentence again in 2016 because of several
violations, and the court made no mention ofany credit for street time or probationary tirne.
Tenold cannot receive a double credit for street time when the credit was originally applied
to his 2010 sentence upon revocation. Tenold points to no authority for such argument.
       His other arguments are without merit because as stated before, his fourth sentence
runs consecutively to his prior sentences. Tenold is not entitled to rehearing. M.R. App. P.
20(1)(d). Therefore,
       IT IS ORDERED that Tcnold's Petition for Rehearing is DENIED and
DISMISSED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Zane Aaron Tenold personally.
       DATED this 2-6--day of July, 2021.




                                                                Chief Justice


                                                      g#i ..1.11„,



                                             7